Title: Jefferson’s Advertisement of Hopkinson’s Invention, [ca. February? 1785]
From: Jefferson, Thomas,Hopkinson, Francis
To: 



[ca. Feb.? 1785]

An improvement in the manner of preparing musical instruments which are keyed and quilled.
The present mode of quilling a harpsichord is subject to this  great inconvenience that some of the quills will after a little use, crack and lose their elastic spring, whilst others retain their full vigour, thereby rendering the touch unequal and some tones full and loud whilst others are so faint and weak as scarcely to be heard. The different gradations of strength from a quill absolutely broken to one in full strength are so various and imperceptible that the most nice attention cannot restore the perfect equality which the instrument had when it first came from the hands of the maker: and even to keep the instrument in tolerable order in this respect requires constant examination and frequent repairs. To remedy this many substances have been tried as substitutes for the raven quill; but all without success. They have all been found liable to the same inconvenience, with this additional disadvantage that none of them could draw so pleasing a tone from the string as the crow or raven quill.
After many unsuccessful attempts either to remedy the inconvenience of the quill or to find a substitute, a method perfectly satisfactory has at length been contrived by a person in America which he engages shall have the following properties.
1st. That The instrument shall not want Repair in that Respect, for any reasonable Length of Time—say 4. 5. 6 or more Years: but shall always preserve an equality of Touch, subject only to such Variations as the different States of the Air may occasion, to which all known Substances, are more or less liable.
2d. It shall improve the Touch, rendering it more pleasant, lively and sure.
3d. It shall produce a more sweet and free Tone from the String.
4th. It shall be easily executed and at a small Expence not encreasing the Price of a Harpsichord more than two or three Guineas; if generally practis’d; but if monopolized by Patent, will produce a much greater Price to the Patentee on Account of its demonstrable Advantages.
As the several experiments he has tried have brought on him some expence, not great indeed, yet such as he would be willing to recover, his method shall be communicated to any workman or other person for the small sum he has actually expended in making the trials.
